DISMISS and Opinion Filed November 24, 2015




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01350-CV

                               HARSHAL S. PATEL, Appellant
                                           V.
                              PLAINSCAPITAL BANK, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-14216

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellant’s motion for an extension of time to file a notice of appeal.

If an appellant timely files a motion for new trial, the notice of appeal is due ninety days after the

date the judgment is signed. See TEX. R. APP. P. 26.1(a). An extension of time may be granted

if an appellant files a notice of appeal within fifteen days of the deadline and then files a motion

complying with rule of appellate procedure 10.5(b). See TEX. R. APP. P. 26.3. Without a timely

filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       The judgment was signed on July 15, 2015. Appellant filed a timely motion for new trial,

making the notice of appeal due on October 13, 2015. See TEX. R. APP. P. 26.1(a). Appellant

filed his notice of appeal on November 3, 2015. The notice of appeal was untimely filed and

outside of the period of time for obtaining an extension. Accordingly, we deny appellant’s
motion for an extension of time to file a notice of appeal and dismiss the appeal for want of

jurisdiction. TEX. R. APP. P. 42.3(a).




151350F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

HARSHAL S. PATEL, Appellant                       On Appeal from the 134th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-15-01350-CV       V.                       Trial Court Cause No. DC-13-14216.
                                                  Opinion delivered by Chief Justice Wright.
PLAINSCAPITAL BANK, Appellee                      Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee PLAINSCAPITAL BANK recover its costs of this appeal
from appellant HARSHAL S. PATEL.


Judgment entered November 24, 2015.




                                            –3–